                   Case 3:20-cv-00591-BAJ-RLB                               Document 1-1                   09/08/20 Page 1 of 24




SERVICE COPY

                                                                                                                                                    D4105219


                                                                   CITATION


CAMILLA JONES,ET AL                                                                  NUMBER C-696144 SEC 26
(Plaintiff)
                                                                                     19"* JUDICIAL DISTRICT COURT
vs
                                                                                     PARISH OF EAST BATON ROUGE
DICK'S SPORTING GOODS,INC.
(Defendant)                                                                          STATE OF LOUISIANA


TO:        DICK'S SPORTING GOODS,INC.
           THROUGH AGENT,CORPORATION SERVICE COMPANY
           501 LOUISIANA AVENUE
           BATON ROUGE, LA 70802

GREETINGS:

           Attached to this citation is a certified copy ofthe petition*. The petition tells you what you are being
sued for.
       You must EITHER do what the petition asks OR,within fifteen(15)days after you have received
these documents, you must file an answer or other legal pleading in the office ofthe Clerk of Court at
300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
an answer or legal pleading within fifteen(15)days, ajudgment may be rendered against you without fiirther
notice.
           This citation was issued by the Clerk of Court for East Baton Rouge Parish on MAY 6,2020.




                                                                                                     Deputy Clerk ofCourtfor
                                                                                                     Doug Welborn,Clerk of Court
Requesting Attorney: SORRELLS,MICHELLE
                               225 2363646

*The following documents are attached:
PETITION FOR DAMAGES
                                                             SERVICE INFORMATIONS

Received on the.     .day of.                    .20       and on the            day of          ■          ...20.         served on the above named pany as
follows:
PERSONAL SERVICE: On the party herein named at.

DOMICILIARY SERVICE; On the within named.                                                     by leaving the same at his domicile In this parish in the hands of
                               apenon ofsuitable age and discretion residing in the said domicile at.
SECRETARY OF STATE: By tendering same to the within named, by handing same to.
                                                                                                                                        or his domicile, or anyone
DUE AND DILIGENT:                After diligent searoh and inquiry, was unable to find the within named.
legally authorized to represent him.

RETURNED: Parish ofEast Baton Rouge,this.                   .day of.                  _.20_



SERVICE:$
MILEAGES                                                                Deputy Sheriff
TOTAL: S                                                        Parish ofEast Baton Rouge


                                                                        CITATION-2000


                                                                                                                       <V
                                                                                                                                /
                                                                                                               ii                                DEFENDANT'S
                                                                                                                                                     EXHIBIT

                                                                                                                      <0
                                                                                                                                                         A
Case 3:20-cv-00591-BAJ-RLB   Document 1-1   09/08/20 Page 2 of 24
Case 3:20-cv-00591-BAJ-RLB   Document 1-1   09/08/20 Page 3 of 24
Case 3:20-cv-00591-BAJ-RLB   Document 1-1   09/08/20 Page 4 of 24
Case 3:20-cv-00591-BAJ-RLB   Document 1-1   09/08/20 Page 5 of 24
Case 3:20-cv-00591-BAJ-RLB   Document 1-1   09/08/20 Page 6 of 24
Case 3:20-cv-00591-BAJ-RLB   Document 1-1   09/08/20 Page 7 of 24
Case 3:20-cv-00591-BAJ-RLB   Document 1-1   09/08/20 Page 8 of 24
Case 3:20-cv-00591-BAJ-RLB   Document 1-1   09/08/20 Page 9 of 24
Case 3:20-cv-00591-BAJ-RLB   Document 1-1   09/08/20 Page 10 of 24
Case 3:20-cv-00591-BAJ-RLB   Document 1-1   09/08/20 Page 11 of 24
Case 3:20-cv-00591-BAJ-RLB   Document 1-1   09/08/20 Page 12 of 24
Case 3:20-cv-00591-BAJ-RLB   Document 1-1   09/08/20 Page 13 of 24
Case 3:20-cv-00591-BAJ-RLB   Document 1-1   09/08/20 Page 14 of 24
Case 3:20-cv-00591-BAJ-RLB   Document 1-1   09/08/20 Page 15 of 24
Case 3:20-cv-00591-BAJ-RLB   Document 1-1   09/08/20 Page 16 of 24
Case 3:20-cv-00591-BAJ-RLB   Document 1-1   09/08/20 Page 17 of 24
Case 3:20-cv-00591-BAJ-RLB   Document 1-1   09/08/20 Page 18 of 24
Case 3:20-cv-00591-BAJ-RLB   Document 1-1   09/08/20 Page 19 of 24
Case 3:20-cv-00591-BAJ-RLB   Document 1-1   09/08/20 Page 20 of 24
Case 3:20-cv-00591-BAJ-RLB   Document 1-1   09/08/20 Page 21 of 24
Case 3:20-cv-00591-BAJ-RLB   Document 1-1   09/08/20 Page 22 of 24
Case 3:20-cv-00591-BAJ-RLB   Document 1-1   09/08/20 Page 23 of 24
Case 3:20-cv-00591-BAJ-RLB   Document 1-1   09/08/20 Page 24 of 24
